EXHIBIT 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors of Evogene Ltd.: We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-193788) of Evogene Ltd. of our report dated April 8, 2014, with respect to the consolidated financial statements of Evogene Ltd. and its subsidiaries included in the annual report on Form 20-F of Evogene Ltd for the year ended December 31, 2013. /s/ Kost, Forer, Gabbay & Kasierer KOST, FORER, GABBAY & KASIERER A Member of Ernst & Young Global Tel Aviv, Israel Date: April 8, 2014
